FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 20, 2014 Hua Yang Investments, Inc. (Name of small business issuer in its charter) Nevada 000-55003 45-5604515 (State or other Employer jurisdiction of Identification incorporation or organization) (Commission FileNumber) (I.R.S. Number) Lau Hau Hung Chief Executive Officer 10TH FLOOR 21-27 QUEENS ROAD CENTRAL HONG KONG, HK (Address and telephone number of registrant's principal executive officesand principal place of business) Please send a copy of all correspondence to: Scott Kline Scott C. Kline Kline Law Group 100 Pine Street, Suite 1250 San Francisco, California 94111 Phone:415.745.3636 Fax:415.745.3301 scott@klinelg.com Jillian Ivey Sidoti, Esq 38730 Sky Canyon Drive – Ste A Murrieta, CA 92563 PHONE 323-799-1342 jillian@jilliansidoti.com Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K is filed by Hua Yang Investment Group, Inc., a Nevada corporation, in connection with the items described below. Item 5.01 Changes in Control On January 23, 2014, certain shareholders, via a seller’s representative (the “Unrestricted Sellers”), entered into various Stock Purchase Agreements under which the Sellers sold all of their shares of the Company’s stock. Certain of those Stock Purchase Agreements are described below. The Unrestricted Sellers entered into a Stock Purchase Agreement (the “Dalmy Purchase Agreement”) with Diane Dalmy (“Diane Dalmy”), pursuant to which the Unrestricted Sellers agreed to sell to Diane Dalmy 997,500 shares of Common Stock of the Company for a total purchase price of $10,000. The affiliate shareholders of the Company, Medallion Construction Group, G9 Holdings, LLC, GW Grace, LLC, Strategic Financial Services, Winchester Investments, LLC, and David Temple (our CEO) (“Affiliate Sellers”) also entered into a Stock Purchase Agreement with Lau Hau Hung (“Affiliate Purchasers”), pursuant to which the Affiliate Sellers agreed to sell to Affiliate Purchasers9,600,071shares of Common Stock of the Company for a total purchase price of $265,000. The Stock Purchase Agreement with Affiliate Purchasers and Dalmy Purchase Agreement are each referred to herein as a “Purchase Agreement.” This resulted in Lau Hau Hung becoming our controlling shareholder. As of January 28, 2014, the authorized common stock of the Company consisted of 100,000,000 shares of Common Stock, of which 10,597,571 shares were outstanding. Each share of Common Stock is entitled to one vote with respect to all matters to be acted on by the stockholders. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Also effective as of the Closing, Lau Hau Hung was appointed as the President, Chief Executive Officer, Chief Financial Officer, Secretary, and director. Item 5.03Amendments to Articles of Incorporation or Bylaws On March 20, 2014, the registrant’s name changed from Tarheel Billboard, Inc. to “Hua Yang Investment Group, Inc.” To effect the name change, the registrant filed a Certificate of Amendment with the Nevada Secretary of State on March 20, 2014, which became effective on March 20, 2014. The name change pursuant to the Certificate of Amendment was approved by the registrant’s board of directors and by holders of a majority of the issued and outstanding shares of the registrant’s common stock. 2 Item 8.01Other Events. The registrant’s new CUSIP number is 443303 102. Item 9.01Financial Statement and Exhibits. (d)EXHIBITS Exhibit Number Description Certificate of Amendment 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Hua Yang Investments, Inc. Date: April 23, 2014 By: /s/ Lau Hau Hung Lau Hau Hung President and Director 4
